United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: James Brent Vanatta		:
Application No. 14/120,069			:		Decision on Petition
Filing Date: April 22, 2014			:				
For: Vortex Combustor			:

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed December 3, 2021, and supplemented on February 22, 2022, to revive the application.

The petition is granted.

On September 23, 2016, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A request for a two-month extension of time was filed on December 28, 2016.  The fee required for the extension was $300.  Applicant only submitted $245 for the fee.  The fee paid by applicant was not sufficient to obtain a two-month extension of time.  However, the fee was sufficient to obtain a one-month extension of time.

A reply to the Office action was not timely filed, and an additional payment for an extension of time was not submitted.   As a result, the application became abandoned on January 24, 2017.

The Office issued a Notice of Abandonment on April 13, 2017.

The petition seeks revival of the application in order to establish copendency with Application No. 15/932,179.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1 

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as the petition includes (1) a reply in the form of continuing Application No. 15/932,179, (2) the required petition fee of $525, and (3) the required statement of delay.  Therefore, the petition is granted and the application is revived.

Since this application is being revived for purposes of continuity only and since continuity has been established by this decision reviving the application, the application is again abandoned in favor of Application No. 15/932,179.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions







    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.